IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-79,938-01


EX PARTE RICHARD MAYES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-0971457-Q 
IN THE 204TH DISTRICT COURT FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault
and sentenced to five years' imprisonment.  
	The trial court recommended that relief be denied. Based on our review of the record, we find
that applicant's claim that he is illegally confined is without merit. Therefore, we deny relief. 
 Applicant's claim for pre-sentence jail time credit is dismissed. Ex Parte Ybarra, 149 S.W.3d
147 (Tex. Crim. App. 2004); Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010).
Filed: September 11, 2013
Do not publish